DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16, in the reply filed on 11/28/2022 is acknowledged.
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Priority
Acknowledgement is made of the filing of this application as a continuation of 16/087,051, which is a national stage entry of PCT/US2017/023302 and claims priority to provisional application number 62/311,262, filed on 3/21/2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/27/2021 and 01/19/2021 have been considered.
Drawings
The drawings submitted on 01/19/2021 are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 29 of U.S. Patent No. 10,662,139 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims represent an obvious broadening of the claims in the patent. The method in the claims of the patent is a specific embodiment of the more generic method of the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 16 specifies a source of the beta-propiolactone. It does not add a step to the method of claim 1. Since the method of claim 1 calls for beta-propiolactone, regardless of its source, specifying the source does not change the method of claim 1 in any way. Claim 16 should be amended to read: The method of claim 1 further comprising a step of producing the beta-propiolactone from ethylene oxide and carbon monoxide. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013/173088 A to Hirano et al. (see attached machine-generated English- language translation) in view of USPN 3,176,042 to Schnizer et al.
Regarding claim 1, Hirano et al. discloses a method of producing acrylic acid from β-propiolactone [0022] by mixing β-propiolactone with a solid acid catalyst selected from a group that includes solid phosphoric acid and zeolites [0012] at elevated temperature, e.g., 150-250 °C [0025]. Hirano et al. fails to teach adding a polymerization inhibitor to the reaction mixture. However, Schnizer et al. discloses a method of producing acrylic acid from β-propiolactone by mixing β-propiolactone with phosphoric acid as catalyst and a polymerization inhibitor to prevent polymerization of the acrylic acid produced (col. 2, lines 47-49). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the method taught by Hirano et al. by adding a polymerization inhibitor to the reaction mixture to prevent a polymerization of the acrylic acid. Regarding claim 2, the prior art catalyst is a solid acid (abstract) and therefore the zeolites are acidic. The zeolite ZSM-5 of claim 3 is explicitly taught by Hirano et al. in paragraph [0012]. In the example, the reaction is carried out at 200 °C and the yield is 90%, which read on claims 8 and 9. Claim 16 fails to further limit the method of claim 1 and it is therefore rejected along with claim 1.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,445,703 B2 to Allen et al. in view of JP 2013/173088 A to Hirano et al. (see attached machine-generated English-language translation) with evidentiary support from US 3,932,500 to Duembgen et al.
Regarding claim 1, Allen et al. discloses a method of continuously producing acrylic acid from ethylene oxide and carbon monoxide in two steps (see Abstract, Figures, Examples and Claims): a first step of reacting ethylene oxide with carbon monoxide in sulfolane, and in the presence of a carbonylation catalyst, to produce β-propiolactone and a second step of converting β-propiolactone to acrylic acid, wherein the product from the first step is partitioned into two streams: the first stream containing the left-over ethylene oxide, the catalyst and some of the solvent, and the second stream containing the β-propiolactone and some of the solvent (col. 1), and wherein the second step (col. 25-26) can be done in the presence of a polymerization inhibitor (col. 25, line 56), a solvent (col. 26, line 5) and an acid catalyst such as phosphoric acid (col. 26, line 20). The resulting acrylic acid can be purified (col. 27, lines 48-49). Allen et al. fails to teach a zeolite catalyst in the second step. However, as Hirano et al., discussed above, teaches that the solid acid catalyst for converting β-propiolactone to acrylic acid can be phosphoric acid or a zeolite, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the method taught by Allen et al. by employing an acidic zeolite catalyst in the second step without expecting any detrimental consequences.
The features of claims 2 and 3 are disclosed by Hirano et al. as explained. Regarding claims 5 and 6, it would have been obvious to a person of ordinary skill in the art to adjust the rate of feeding the reactant, i.e., the β-propiolactone stream, as the process is scaled up or down. There is nothing inventive in scaling up or down a prior art process to one where the feed rate of β-propiolactone is 0.75-1.25 g/min when the prior art process is capable of such scaling. The process taught by Allen et al. is a continuous process, rendering claim 7 obvious. The features of claims 8 and 9 represent an obvious optimization because Hirano et al. discloses that the conversion reaction at 200 °C affords a yield of 90%. The features of claims 10 and 16 are disclosed by Allen et al. as mentioned. Regarding claims 11 and 12, since Allen et al. teaches that the first step uses sulfolane as the solvent which is present in the β- propiolactone stream, and since the conversion of β-propiolactone to acrylic acid can be done in a solvent, it would have been obvious to a person having ordinary skill in the art to feed the β-propiolactone stream directly to the second step, i.e., doing away with separating the β-propiolactone from the stream before the second step, so as to improve the efficiency of the process. Claims 13-15 represent an obvious optimization because Allen et al. teaches that the resulting acrylic acid can be purified according to a procedure such as that disclosed in USPN 3,932,500 to Duembgen et al., which is directed to a continuous process of recovering anhydrous acrylic acid from a reaction gas, wherein the acrylic acid is stripped off by distillation (claim 1, col. 5-6). The process employs a polymerization inhibitor such as phenothiazine to prevent polymerization of acrylic acid (col. 5, line 61) and a purity of 99% can be achieved (see examples).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. in view of Hirano et al. as applied to claim 1 above, and further in view of Leon B. Levy, Journal of Polymer Science: Part A: Polymer Chemistry, vol. 30, 1992, 569-576.
Allen et al. fails to provide detail on the polymerization inhibitor. On this subject, Levy discloses that phenothiazine is a better polymerization inhibitor than p- methoxyphenol (MEHQ) for acrylic acid as the former does not depend on the presence of oxygen while the latter does. Consequently, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the method taught by Allen et al. by employing phenothiazine as the polymerization inhibitor to effectively preventing a polymerization of the acrylic acid produced in the second step.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762